33 A.3d 754 (2011)
132 Conn.App. 331
Gail April GREEN
v.
Steven J. DeFRANK.
No. 32948.
Appellate Court of Connecticut.
Argued October 24, 2011.
Decided November 29, 2011.
Gail April Green, pro se, the appellant (plaintiff).
Steven J. DeFrank, New Haven, for the appellee (defendant).
LAVINE, ALVORD and BORDEN, Js.
PER CURIAM.
The self-represented plaintiff, Gail April Green, commenced this action to dispute the attorney's fees paid from the proceeds of her workers' compensation award.[1] On appeal, the plaintiff claims *755 that the trial court improperly granted the motion for summary judgment filed by the defendant, Steven J. DeFrank, one of several attorneys who represented her. In ruling on the motion for summary judgment, the court issued a memorandum of decision, which is a concise and thoughtful statement of the facts and the applicable law on the issue. See Green v. DeFrank, 52 Conn.Supp. 160, 33 A.3d 899 (2010). We therefore adopt the decision of the trial court as our own. It would serve no useful purpose for this court to repeat the discussion contained therein. See Norfolk & Dedham Mutual Fire Ins. Co. v. Wysocki, 243 Conn. 239, 241, 702 A.2d 638 (1997).
The judgment is affirmed.
NOTES
[1]  General Statutes § 31-280(b)(11)(C) provides that the chairman of the workers' compensation commission shall issue annually guidelines for the maximum fees payable to a claimant for legal services. The chairman of the workers' compensation commission has promulgated a 20 percent cap on attorney's fees. See www.ctworkerscomplaw.com; see also Arcano v. Board of Education, 81 Conn. App. 761, 769, 841 A.2d 742 (2004).